Order filed January 3, 2013




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-12-00872-CV
                                    ____________

                           KAMAL S. KADI, Appellant

                                        V.

                  NEW TECH ENGINEERING, LP, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1000742

                                    ORDER

      Appellant’s brief was due December 17, 2012. No brief or motion for
extension of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before
February 4, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                       PER CURIAM